Citation Nr: 0906642	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  02-13 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malaria. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moat, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in February 
2008 for further development.  


FINDING OF FACT

In a letter received at the Board in February 2009, the 
Veteran indicated that he no longer wished to pursue the 
current appeal on the issue of entitlement to service 
connection for malaria.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issue of entitlement to service 
connection for malaria, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In the present case, the Veteran is incarcerated.  The Board 
had previously remanded this case in an attempt to have the 
veteran examined in connection with his appeal.  In a letter 
received at the Board in February 2009, the Veteran expressed 
his frustration with the denial of his claim over the years.  
He stated that he wanted a "stop to the fighting for the 
malaria."  He then stated that he would pursue the claim 
again when he was released after March 2011.  He emphasized 
that he did not want to be scheduled for any more 
appointments. 

The Board views the Veteran's communication as a withdrawal 
of his current appeal.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration of the 
malaria issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue and it is 
dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to service 
connection for malaria is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


